EXHIBIT 10.5(b)(x)
NINTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
THE SCOTTS COMPANY
     THIS NINTH AMENDMENT, dated as of the fifteenth day of October, 2004, by
and between Fidelity Management Trust Company (the “Trustee”) and The Scotts
Company (the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998 with regard to The Scotts Company Executive
Retirement Plan (the “Plan”); and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Amending the “investment options” section of Schedule “A”, to add the
following:

  •   CRM Small Cap Value Fund — Investor Class

     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Ninth
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written.

                          THE SCOTTS COMPANY       FIDELITY MANAGEMENT TRUST
COMPANY        
 
                       
By:
  /s/ Pam Kuryla       By:   /s/ Linda Trent                  11/10/2004        
                 
 
              FMTC Authorized Signatory   Date    
Name:
                       
 
                       
 
                       
Title:
  Director, Benefits                    
 
                       
 
                       
Date:
  10/8/2004                    
 
                       

 